ACCEPTED
                                                                                                                                       05-14-01383-CV
                                                                                                                             FIFTH COURT OF APPEALS
Appellate Docket Number:        05-14-01383-CV                                                                                        DALLAS, TEXAS
                                                                                                                                   1/9/2015 2:36:07 PM
                                                                                                                                            LISA MATZ
Appellate Case Style:           Enterprise Products Partners, L.P. and Enterprise Products Operating,                     LLC                   CLERK

                        Vs.
                                 Energy Transfer Partners, L.P. and Energy Transfer Fuel, LP
Companion Case No.:       N/A
                                                                                                                 FILED IN
                                                                                                          5th COURT OF APPEALS
                                                                                                              DALLAS, TEXAS
                                                                                                          1/9/2015 2:36:07 PM
Amended/corrected statement:                     DOCKETING STATEMENT (Civil)                                    LISA MATZ
                                                                                                                  Clerk
                                            Appellate Court: 5th Court of Appeals
                                      (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Cross-Appellant                                                       II. Cross-Appellant Attorney(s)
   Person       Organization (choose one)                                        Lead Attorney
Organization Name: Energy Transfer Partners, L.P.                        First Name:        Michael
First Name:                                                              Middle Name: P.
Middle Name:                                                             Last Name:         Lynn
Last Name:                                                               Suffix:
Suffix:                                                                  Law Firm Name: Lynn Tillotson Pinker & Cox, LLP

Pro Se:                                                                  Address 1:         2100 Ross Avenue
                                                                         Address 2:         Suite 2700
                                                                         City:              Dallas
                                                                         State:     Texas                        Zip+4:   75201
                                                                         Telephone:         214-981-3800              ext.
                                                                         Fax:       214-981-3839
                                                                         Email:     mlynn@lynnllp.com
                                                                         SBN:       12738500

I. Cross-Appellant                                                       II. Cross-Appellant Attorney(s)
   Person       Organization (choose one)                                        Lead Attorney
                                                                         First Name:        ** See Attach. 1 for Additional Attorneys**
First Name:                                                              Middle Name:
Middle Name:                                                             Last Name:
Last Name:                                                               Suffix:
Suffix:                                                                  Law Firm Name:

Pro Se:                                                                  Address 1:
                                                                         Address 2:




                                                              Page 1 of 9
                                                                 City:
                                                                 State:     Texas                      Zip+4:
                                                                 Telephone:                                  ext.
                                                                 Fax:
                                                                 Email:
                                                                 SBN:

III. Cross-Appellee                                              IV. Cross-Appellee Attorney(s)
    Person      Organization (choose one)                               Lead Attorney
Organization Name: Enterprise Products Partners, L.P.            First Name:     David
First Name:                                                      Middle Name: M.
Middle Name:                                                     Last Name:         Gunn
Last Name:      Gunn                                             Suffix:
Suffix:                                                          Law Firm Name: Beck Redden, LLP
Pro Se:                                                          Address 1:         1221 McKinney, Suite 4500
                                                                 Address 2:
                                                                 City:              Houston
                                                                 State:     Texas                      Zip+4:   77010
                                                                 Telephone:         713-951-3700             ext.
                                                                 Fax:       713-951-3720
                                                                 Email:     dgunn@beckredden.com
                                                                 SBN:       08621600

III. Cross-Appellee                                              IV.      Cross-Appellee Attorney(s)
    Person      Organization (choose one)                                  Lead Attorney
                                                                 First Name:        ** See Attach. 2 for Additional Attorneys **
First Name:                                                      Middle Name:
Middle Name:                                                     Last Name:
Last Name:                                                       Suffix:
Suffix:                                                          Law Firm Name:
Pro Se:                                                          Address 1:
                                                                 Address 2:
                                                                 City:
                                                                 State:     Texas                      Zip+4:
                                                                 Telephone:                                  ext.
                                                                 Fax:
                                                                 Email:
                                                                 SBN:




                                                        Page 2 of 9
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Partnership

Date order or judgment signed: July 29, 2014                             Type of judgment: Jury Trial
Date notice of appeal filed in trial court: October 24, 2014
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes      No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?           Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: August 27, 2014
Motion to Modify Judgment:              Yes        No               If yes, date filed: August 27, 2014
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 3 of 9
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     298th District Court                                       Clerk's Record:
County: Dallas                                                        Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 11-12667                       Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: October 24, 2014
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Emily                                               Were payment arrangements made with clerk?
Middle Name: G.                                                                                                  Yes       No    Indigent
Last Name:        Tobolowsky
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         George L. Allen, Sr. Courts Building
Address 2 :        600 Commerce Street, 8th Floor, New Tower
City:              Dallas
State:    Texas                       Zip + 4: 75202
Telephone:     214-653-6781             ext.
Fax:
Email: cbrown@dallascourts.org



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: October 24, 2014

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 4 of 9
   Court Reporter                               Court Recorder
   Official                                     Substitute



First Name:       Marcey
Middle Name: J.
Last Name:        Poeckes
Suffix:
Address 1:        298th District Court
Address 2:        600 Commerce Street, 8th Floor
City:             Dallas
State:    Texas                       Zip + 4: 75202
Telephone:    214-653-6782               ext.
Fax:
Email: ktrorter@aol.com

   Court Reporter                               Court Recorder
   Official                                     Substitute



First Name:       David
Middle Name:
Last Name:        Roy
Suffix:
Address 1:        Notarius Reporting, Inc.
Address 2:        2515 Inwood Road, Suite 207
City:             Dallas
State:    Texas                       Zip + 4: 75235
Telephone:    214-324-3733               ext.
Fax:
Email: david@notariusreporting.com

X. Supersedeas Bond
Supersedeas bond filed:         Yes      No       If yes, date filed: August 1, 2014

Will file:    Yes          No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?   Yes     No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                             Yes   No
                                                                   Page 5 of 9
If no, please specify:The parties mediated unsuccessfully in Sept. 2013. Should the court order mediation again, ETP will participate
                       in good faith.
Has the case been through an ADR procedure?         Yes       No
If yes, who was the mediator? Christopher Nolland, Attorney-Mediator, 1717 Main Street, Suite 5550, Dallas, TX 75201; 214-653-4360
What type of ADR procedure? Mediation
At what stage did the case go through ADR?          Pre-Trial         Post-Trial         Other

If other, please specify:

Type of case? Partnership
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
    Conditional cross-appeal as to amount of disgorgement award.

How was the case disposed of?      Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. $319,375,000.00
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify: Disgorgement: $150,000,000.00; prejudgment int. $66,419,777.40; postjudgment int @ 5% per annum; costs.



Will you challenge this Court's jurisdiction?         Yes        No
Does judgment have language that one or more parties "take nothing"?               Yes       No
Does judgment have a Mother Hubbard clause?          Yes         No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):           1        2     3         4   5
Please make my answer to the preceding questions known to other parties in this case.                  Yes       No
Can the parties agree on an appellate mediator?       Yes        No
If yes, please give name, address, telephone, fax and email address:
Name                             Address                        Telephone                        Fax                   Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:         Michael P. Lynn




                                                                 Page 6 of 9
XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: N/A                                                             Trial Court:

  Style:

     Vs.




                                                              Page 7 of 9
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            January 9, 2015



Printed Name: David S. Coale                                                              State Bar No.:   00787255



Electronic Signature: /s/David S. Coale
    (Optional)




                                                               Page 8 of 9
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on January 9, 2015                      .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/David S. Coale
                                                                                (Optional)

                                                                         State Bar No.:       00787255
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served        January 9, 2015

Manner Served:     e-Served
First Name:       See Attachment 3 for List of Persons Served.

Middle Name:
Last Name:
Suffix:
Law Firm Name:
Address 1:
Address 2:
City:
State     Texas                      Zip+4:
 Telephone:                          ext.
Fax:
Email:
If Attorney, Representing Party's Name:




                                                               Page 9 of 9
                      ATTACHMENT 1
        ADDITIONAL ATTORNEYS FOR CROSS-APPELLANT
              ENERGY TRANSFER PARTNERS, L.P.


Christopher J. Akin
State Bar No. 00793237
cakin@lynnllp.com
Jeremy A. Fielding
State Bar No. 24040895
jfielding@lynnllp.com
David S. Coale
State Bar No. 00787255
dcoale@lynnllp.com
Samuel B. Hardy
State Bar No. 24074360
shardy@lynnllp.com
LYNN TILLOTSON PINKER & COX, L.L.P.
2100 Ross Avenue, Suite 2700
Dallas, TX 75201
(214) 981-3000
(214) 981-3839


Nina Cortell
State Bar No. 04844500
nina.cortell@haynesboone.com
Jeremy Kernodle
State Bar No. 24032618
jeremy.kernodle@haynesboone.com
Kelli Bills
State Bar No. 24067169
kelli.bills@haynesboone.com
HAYNES AND BOONE, LLP
2323 Victory Avenue, Suite 700
Dallas, TX 75219
(214) 651-5247
(214) 200-0463
                    ATTACHMENT 2
       ADDITIONAL ATTORNEYS FOR CROSS-APPELLEE
          ENTERPRISE PRODUCTS PARTNERS, L.P.


Russell S. Post                    Richard A. Sayles
State Bar No. 00797258             State Bar No. 17697500
rpost@beckredden.com               dsayles@swtriallaw.com
David J. Beck                      Shawn C. Long
State Bar No. 00000070             State Bar No. 24047859
dbeck@beckredden.com               slong@swtriallaw.com
Jeff M. Golub                      SAYLES | WERBNER, P.C.
State Bar No. 00793823             4400 Renaissance Tower
jgolub@beckredden.com              1201 Elm Street
BECK REDDEN LLP                    Dallas, TX 75270
1221 McKinney Street, Suite 4500   (214) 939-8700
Houston, TX 77010                  (214) 939-8787 (Fax)
(713) 951-3700
(713) 951-3720 (Fax)


P. Michael Jung
State Bar No. 11054600
michael.jung@strasburger.com
STRASBURGER & PRICE, LLP
901 Main Street, Suite 4400
Dallas, TX 75202
(214) 651-4724
(214) 659-4022 – Fax
                               ATTACHMENT 3
                            CERTIFICATE OF SERVICE

       I certify and on January 9, 2015, a true and correct copy of this Docketing
Statement was served on the following counsel of record by the Electronic
Service Provider, if registered for receiving electronic service, otherwise by email,
as follows:

David M. Gunn                                  Nina Cortell
dgunn@beckredden.com                           nina.cortell@haynesboone.com
Russell S. Post                                Jeremy Kernodle
rpost@beckredden.com                           jeremy.kernodle@haynesboone.com
David J. Beck                                  Kelli Bills
dbeck@beckredden.com                           kelli.bills@haynesboone.com
Jeff M. Golub                                  HAYNES AND BOONE, LLP
jgolub@beckredden.com                          2323 Victory Avenue, Suite 700
BECK REDDEN LLP                                Dallas, TX 75219
1221 McKinney Street Suite 4500
Houston, TX 77010                              Attorneys for Appellees
                                               Energy Transfer Partners, L.P. and
                                               Energy Transfer Fuel, L.P.
P. Michael Jung
michael.jung@strasburger.com
STRASBURGER & PRICE, LLP
901 Main Street, Suite 4400
Dallas, TX 75202

Richard A. Sayles
dsayles@swtriallaw.com
Shawn C. Long
slong@swtriallaw.com
SAYLES | WERBNER, P.C.
4400 Renaissance Tower
1201 Elm Street
Dallas, TX 75270

Attorneys for Appellants
Enterprise Products Partners, L.P.
and Enterprise Products                    /s/ David S. Coale
Operating, LLC
                                            David S. Coale